DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) and of receipt of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations associated with photo sharing platform of claims 10,13,14, and 19 invoke interpretation under 35 U.S.C. 112(f)
Claim 10 recites the limitation of a “photo sharing platform” configured to perform the functions of “pre-stor[ing] a photo and a photo taking location,” “descending sort[ing] photos corresponding to the photo taking location according to an attention degree,” “sort[ing] and determin[ing] whether a photo of a same location is already stored according to the location information[,]” and “send[ing] a photo sorted in a comparatively top position to the mobile terminal.” Claims 13,14, and 19 also respectively recite that the photo sharing platform performs the functions of obtaining reference information, sending the reference location and photo-taking angle, and receiving comments from another user. These limitations satisfy prongs A and B these limitations invoke interpretation under 35 U.S.C. 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, as will be detailed below, the specification fails to clearly link the photo sharing platform to any specific structure. Therefore, it is indefinite under 35 U.S.C. 112(b).
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
III.	The functional limitation mobile terminal of claim 10 does NOT invoke interpretation under 35 U.S.C. 112(f)
Claim 10 recites the limitation of a “mobile terminal” configured to perform the functions of “receiv[ing] a user command to turn on a camera,” “real-time obtain[ing[ location information of a current location of a user,” and “send[ing] the location information to the photo sharing platform.” This limitation satisfies prongs A and B above because it recites the generic the limitation does NOT invokes interpretation under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the mobile terminal are sufficient to affirm the presumption that it is not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 3 illustrates a structural diagram of the mobile terminal with directional arrows indicating connection between the terminal’s internal components. Additionally, in describing Fig. 3, the specification describes how these internal components operate with each other to accomplish the functions of the mobile terminal.

Claim Rejections - 35 USC § 112
Claims 10,13-17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim limitation “photo sharing platform” of claims 10,13,14, and 19 invokes 35 U.S.C. 112(f) as detailed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions of those claims and to clearly link the structure, material, or acts to the functions. Therefore, claims 10,13,14, and 19 are indefinite and rejected under 35 U.S.C. 112(b). Claims 15-17 are indefinite because they depend on claims 13 and 14 and fail to remedy their indefiniteness.
After reviewing the specification, the Examiner has been unable to identify any specific structure corresponding to the photo sharing platform. Applicant merely describes the photo sharing platform in functional terms. Indeed, for a special-purpose, computer-implemented 
To overcome this rejection, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “storage medium” of claim 11 encompasses a signal, which the Office recognizes as non-statutory subject matter.
Pursuant to MPEP 2106 I., “a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” MPEP 2106 I. continues, “[f]or example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal 
Here, the broadest reasonable interpretation of “storage medium” encompasses a signal, and the specification fails to expressly exclude signals from the scope of storage medium. Therefore, it encompasses non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim Objections
Claim 3 is objected to because of the following informalities: On line 4, “sends” should be “send”. That is, the “s” should be deleted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142626) in view of Ryu et al. (US # 9,413,965) and further in view of Chen et al. (US # 9,986,149).
	As to claim 1, Bostick et al. teaches a photo taking control method (Figs. 5 and 8) used in a mobile terminal (e.g., Fig. 2, cellular telephone “54A”), the photo taking control method comprising: 

utilizing a mobile terminal to receive a user command to turn on a camera (Fig. 8, step “1002”; {The Examiner submits that it is inherent in Bostick et al. that the user must power on the camera in order to commence the framing step “1002.”}); 
[For the remaining limitations, note para. [0072], lines 1-3 of Bostick et al., which states the steps of Fig. 5 can be performed prior to the steps of Fig. 8.]
utilizing the photo sharing platform to identify and sort a photo of a same location according to location information of the user (Fig. 8, steps “1004” - “1008”) and send a photo sorted in a comparatively top position to the mobile terminal as a photo taking reference for the user (Fig. 8, step “1012”). 
The claim differs from Bostick et al. in that it requires (1) utilizing a mobile terminal to real-time obtain location information of a current location of a user, (2) utilizing the mobile terminal to send the location information to a photo sharing platform, and (3) utilizing the photo sharing platform to determine whether the photo of the location is already stored and send the photo when it is already stored.
In the same field of endeavor, Ryu et al. discloses a system for reference image capturing (Fig. 6), the system including a mobile terminal with image capturing functionality and location detection functionality (Fig. 6, mobile terminal image capturing apparatus “400”) and a server (Fig. 3, server “500”). After a capturing mode on the mobile terminal has been initiated (Fig. 6, step “S22”), the location detection functionality detects a current location of the mobile terminal (1), (2) (col. 14, lines 28-38). In light of the teaching of Ryu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include location detection functionality in Bostick’s camera/cellular phone, use this functionality to determine the camera’s location, and send this location information to the repository to determine the reference images because this would be comparatively more efficient than Bostick’s location determination method, which seemingly analyzes image data to determine the framing location.
Further in the same field of endeavor, Chen et al. discloses another example of a reference image-capture setting system (e.g., Fig. 6C). The system includes a camera apparatus (e.g., Fig. 6C, camera apparatus “25”) in connection with an image repository (Fig. 6A, computing node “11” with image repository “550”). Based on the location of the camera apparatus (Fig. 5, step “510”; col. 11, lines 22-32; col. 3, lines 3-6), the repository locates one or more images whose settings may be used as a reference for image capture at the camera apparatus (Fig. 5, step “520”; col. 12, lines 45-67). Additionally, Chen et al. discusses the possibility that the camera location may not return an image whose settings may be used as a reference, and if this is the case, the reference discloses that the user manually adjusts capture settings without the help of a reference (3) (col. 14, lines 43-62). In light of the teaching of Chen et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow Bostick’s user to manually frame a scene for capture in the event that the framing location does not produce a useable 
	As to claim 2, Bostick et al., as modified by Ryu et al. and Chen et al., teaches the photo taking control method of claim 1, wherein the step of real-time obtaining location information of the current location comprises: 
real-time obtaining location information of the current location of the user according one or more of GPS positioning (see Ryu et al., col. 14, lines 11 and 12), LBS positioning, WiFi positioning, A-GPS positioning and GPS-one positioning.

2.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142626) in view of Ryu et al. (US # 9,413,965) in view of Chen et al. (US # 9,986,149) and further in view of Yim et al. (US 2015/0189171).
As to claim 8, Bostick et al., as modified by Ryu et al. and Chen et al., teaches the photo taking control method of claim 1. The claim differs from Bostick et al., as modified by Ryu et al. and Chen et al., in that it requires that, after the step of utilizing the photo sharing platform to sort and determine whether the photo of the same location is already stored according to the location information, the photo taking control method performs the steps of utilizing the mobile terminal to take the photo and inquire the user whether to upload the photo to the photo sharing platform, and if yes, sending the photo and the photo taking location to the photo sharing platform. 
In the same field of endeavor, Yim et al. discloses a reference image capturing system (Fig. 1) including an image capturing device (Fig. 1, mobile device “1”) and a sharing system (Fig. 2, sharing system “2”). A user of the image capturing system may download a plurality of 
	As to claim 9, Bostick et al., as modified by Ryu et al., Chen et al., and Yim et al., teaches the photo taking control method of claim 8. Although it is not stated expressly in Bostick et al., as modified by Ryu et al., Chen et al., and Yim et al., the Examiner takes official notice to the idea of allowing users to comment on and like images in a sharing system, where a user may access his or her images on a mobile device and view feedback regarding the images, as well known in the art. One of ordinary skill in the art would have been motivated to allow this feedback in the system of Bostick et al., as modified by Ryu et al., Chen et al., and Yim et al., for uploaded images because a user can assess the perceived quality of his or her image, while engaging in a social atmosphere.  




s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142626) in view of Miyashita et al. (US 2017/0111574) in view of Ryu et al. (US # 9,413,965) and further in view of Chen et al. (US # 9,986,149).
	As to claim 11, Bostick et al. teaches a storage medium, storing a computer program, wherein the computer program is executed to perform following operations (e.g., [0019] and [0020]): 
establishing a connection ([0070], lines 1-6) with a photo sharing platform (e.g., Fig. 2; cloud computing node “10”) and utilizing the photo sharing platform to pre-store a photo and a photo taking location (e.g., Fig. 5, step “108”), and descending sort photos corresponding to the photo taking location according to an attention degree (Fig. 5, steps “110” and “112”; [0063]); 
receiving a user command to turn on a camera Fig. 8, step “1002”; {The Examiner submits that it is inherent in Bostick et al. that the user must power on the camera in order to commence the framing step “1002.”};
utilizing a mobile terminal to send location information to a photo sharing platform ([0070], lines 6-12; {The Examiner submits that the scene itself from the camera provides some indication of its location.}), wherein the location information is used to indicate the photo sharing platform to find and sort a photo of a same location according to the location information (Fig. 8, steps “1004” - “1008”) and to generate a reference information (Fig. 8, step “1012”); and 
receiving the reference information as a photo taking reference for the user, wherein the reference information includes a photo, corresponding to the same location, sorted in a comparatively top position in the photo sharing platform ([0075]). 
The claim differs from Bostick et al. in that it requires the operations of (1) displaying a positioning camera mode and receiving a user operation to turn on the positioning camera mode, (2) real-time obtaining location information of a current location of a user, (3) utilizing a mobile terminal to send the location information to a photo sharing platform, and (4) determining whether the photo of the location is already stored and send the photo as the reference information when it is already stored.
In the same field of endeavor, Miyashita et al. discloses an image capturing device (Fig. 1, imaging apparatus “100”) including a touch screen display (Fig. 1, display “118”/touch panel “122”; [0051], lines 1-4). After initiating a live view image of a scene (Fig. 3, step “S100”), the device determines whether a user has used the touch screen display to select an image composition guide mode that assists a user in framing a scene (1) (Fig. 3, step “S104”; [0065], lines 1-5). In light of the teaching of Miyashita et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow a user to select a mode in which a reference image is displayed to assist in capturing an image in the flow of Bostick’s Fig. 8 because this would give the user the option to capture an image in his or her own desired way, thereby imparting a degree of flexibility to the camera’s image capturing functionality. 
Further in the same field of endeavor, Ryu et al. discloses a system for reference image capturing (Fig. 6), the system including a mobile terminal with image capturing functionality and location detection functionality (Fig. 6, mobile terminal image capturing apparatus “400”) and a server (Fig. 3, server “500”). After a capturing mode on the mobile terminal has been initiated (Fig. 6, step “S22”), the location detection functionality detects a current location of the mobile terminal and transmits the location to the server. The server then returns an image corresponding to the location which serves as a reference for image capture at the mobile terminal (1), (2) (col. 14, lines 28-38). In light of the teaching of Ryu et al., the Examiner submits that it would have 
Lastly, in the same field of endeavor, Chen et al. discloses another example of a reference image-capture setting system (e.g., Fig. 6C). The system includes a camera apparatus (e.g., Fig. 6C, camera apparatus “25”) in connection with an image repository (Fig. 6A, computing node “11” with image repository “550”). Based on the location of the camera apparatus (Fig. 5, step “510”; col. 11, lines 22-32; col. 3, lines 3-6), the repository locates one or more images whose settings may be used as a reference for image capture at the camera apparatus (Fig. 5, step “520”; col. 12, lines 45-67). Additionally, Chen et al. discusses the possibility that the camera location may not return an image whose settings may be used as a reference, and if this is the case, the reference discloses that the user manually adjusts capture settings without the help of a reference (3) (col. 14, lines 43-62). In light of the teaching of Chen et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow Bostick’s user to manually frame a scene for capture in the event that the framing location does not produce a useable reference image because this would avoid crowding the camera screen with unhelpful reference photos, which could potentially frustrate the user.  
 
12, Bostick et al., as modified by Miyashita et al., Ryu et al., and Chen et al., teaches the storage medium of claim 11, wherein the operation of real-time obtaining location information of the current location of the user comprises: 
real-time obtaining location information of the current location of the user according one or more of GPS positioning (see Ryu et al., col. 14, lines 11 and 12), LBS positioning, WiFi positioning, A-GPS positioning and GPS-one positioning.

4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142626) in view of Miyashita et al. (US 2017/0111574) in view of Ryu et al. (US # 9,413,965) in view of Chen et al. (US # 9,986,149) and further in view of Yim et al. (US 2015/0189171).
	As to claim 18, Bostick et al., as modified by Miyashita, Ryu et al., and Chen et al., teaches the storage medium of claim 11. The claim differs from Bostick et al., as modified by Miyashita et al., Ryu et al. and Chen et al., in that it requires that, after the operation of sorting and determining whether the photo of the same location is already stored according to the location information, the storage medium is executed to further perform the operations of taking the photo and inquiring the user whether to upload the photo to the photo sharing platform, and if yes, sending the photo and the photo taking location to the photo sharing platform. 
In the same field of endeavor, Yim et al. discloses a reference image capturing system (Fig. 1) including an image capturing device (Fig. 1, mobile device “1”) and a sharing system (Fig. 2, sharing system “2”). A user of the image capturing system may download a plurality of images from the system (Fig. 16, step “1600”) and use settings associated with the images to capture a current image (Fig. 16, steps “1602” – “1610”). After capturing the image, the user 
 
Citation of Pertinent, Unapplied Prior Art
The following prior art made of record but not relied upon in this Office action is considered pertinent to applicant's disclosure: Kimura et al. (US 2016/0080643), Weksler et al. (US 2016/0142625), Luo (US 2020/0045165), Bostick et al. (US 2017/0094160) [hereinafter “Bostick ‘160”], and Kim et al. (US 2013/0330007) each disclose examples of receiving and displaying a reference photo from an external device for image capture based on location and popularity. Poirier et al. (US 2011/0314049), Yang (US 2017/0180632), Gu et al. (US 2011/0292221), and Dellinger et al. (US # 10,205,875) each disclose extracting photography settings from reference photos to be used for a current image capture without receiving and displaying the reference photo. 
 
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication 3, the prior art fails to disclose a photo taking control method that performs the steps of utilizing a photo sharing platform to send a photo as a photo taking reference for a user of a mobile terminal, where the user and photo are from a same location, if the photo of the same location is already stored at the platform, and utilizing a network map to search a photo scene and send a reference location and photo-taking angle to the mobile terminal angle, if a reference photo at the location has not already been stored. Claims 4-7 are allowed because they depend on claim 3.
A majority of the applied and unapplied references disclose sending a location-based reference photo to a mobile image-capturing terminal to assist in image capturing. However, their disclosures assume that a photo associated with the terminal’s location will exist. Thus, they do not address what happens if the user is in a remote, untraveled location, where a reference photo has not already been stored. While Chen et al. entertains the possibility that a location-matching reference photo may not be found, the reference only discloses that the user then determines settings for image capture without the use of a reference photo. Bostick et al. ‘160 discloses that if a popular subject for image taking does not exist in the user’s immediate area, the user is notified of popular subjects in the user’s vicinity. No reference composition overlays are displayed until the user moves to within that vicinity. Also, in Bostick ‘160, no images appear to be searched for or sent for reference.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/20/2021